Citation Nr: 1109590	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from July 1995 to January 1996 and from July 2004 to February 2006, including service in Iraq/Kuwait from January 2005 to December 2005.  Among his awards and decorations, he is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

This case was remanded by the Board in September 2010 for further development.  The Board is satisfied as to substantial compliance with its September 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's most recent VA treatment records and affording the Veteran a new VA joints examination.  As such, the case is now ready for disposition. 


FINDING OF FACT

The Veteran's left ankle disability is manifested by no more than mild limitation of motion of the left ankle; ankylosis of the left ankle or a malunion of the os calcis or of the astralgus is not demonstrated.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.2, 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 5270-5274 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  Neither the Veteran, nor his representative, have identified any outstanding evidence that would be pertinent to the issue on appeal.

The Veteran was provided with VA examinations relating to his left ankle in October 2008, February 2009, and October 2010.  On appeal, the Board remanded this issue for, among other things, a more recent examination, which examination was performed in October 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left ankle since the October 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The Veteran was also afforded the opportunity to testify before the undersigned Veteran's Law Judge in August 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2010 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the current severity of his left ankle condition and whether he would be willing to report to a new VA examination.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, aside from determining that a new examination was needed, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for an increased rating for a left ankle disability.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Veteran believes his service-connected left ankle disability warrants a compensable evaluation.  Specifically, through his testimony and written statements, he has alleged that the disability is manifested by continuous, sharp, aching, cramping and squeezing pain; weakness; stiffness, giving way; locking; and a decreased of range of motion in the left ankle.  He has further indicated that he wears an ankle brace and takes Oxycodone and Motrin to alleviate the pain.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  



However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Here, the Veteran's service-connected left ankle disability has been assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, applicable to limitation of motion of the ankle.  Under Diagnostic Code 5271,  a 10 percent evaluation is warranted for "moderate" limitation of motion, while a maximum 20 percent evaluation is warranted for "marked" limitation of motion.  Id.  

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran was afforded a VA examination in October 2008, at which time he was diagnosed with status post left ankle fracture and left ankle sprain.  Physical examination did not reveal any signs of edema, effusion, weakness, redness, heat, or guarding of movement.  There was no indication of subluxation or deformity.  Range of motion tests revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack or endurance, or incoordination after repetitive use.  X-rays revealed an old healed fracture with partial non-union of the anterior superior aspect of the talus, but there was no indication of a malunion of the os calcis or of the astralgus.  

The Veteran was next afforded a VA examination in February 2009, at which time he was diagnosed with a left ankle fracture of the anterosuperior aspect of the left talus.  Subjectively, the Veteran claimed that left ankle pain limited his daily activity, but the examiner clarified that the Veteran did not have a problem with regular walking, and only felt that he could no longer play soccer with the proficiency that he once did.  There were no reported flare-ups of ankle pain.  Upon objective examination, there was no redness, heat, or swelling of the left ankle.  However, there was vague tenderness around the ankle and point tenderness in the anterior aspect of the talus.  Range of motion testing revealed dorsiflexion to 20 degrees, plantar flexion to 40 degrees, inversion to 30 degrees, and eversion to 20 degrees.  Additionally, there was no additional pain, weakness, incoordination, instability, fatigability, or loss of motion after repetitive use.  X-rays revealed a normal ankle; however, there was some evidence of an abnormality at the anterosuperior corner of the talus.  As such, the examiner ordered a magnetic resonance imaging (MRI) to be conducted, which revealed no abnormality in the region of the left ankle or the talus.  Therefore, the examiner issued an addendum diagnosing the Veteran with left ankle sprain with a normal objective examination, normal X-rays, and a normal MRI.  

Pursuant to the Board's September 2010 remand instructions, the Veteran was afforded his most recent VA joints examination in October 2010, at which time he was diagnosed with left ankle strain, with some increase in symptomatology.  Subjectively, the Veteran described pain in the front and on the outside of his left ankle.  The pain was localized, but he felt it on the inside of his joint.  The Veteran reported being able to walk short distances well, but being unable to walk long distances or up stairs.  Alleviating factors were rest, elevation, heat, and ice.  There was no evidence of flare-ups.  

Upon objective examination, there was no evidence of inflammation, swelling, edema, effusion, redness, or heat.  The Veteran experienced vague tenderness around the ankle, but did not have tenderness near the talonavicular joint or the mid-tarsal joints.  Range of motion testing revealed dorsiflexion to 20 degrees, with pain upon motion; plantar flexion to 45 degrees, with pain upon motion; eversion to 20 degrees, with pain upon motion; and inversion to 30 degrees, with pain upon motion.  There was no evidence of additional fatigue, weakness, lack of endurance, instability, incoordination, or loss of joint function or motion after repetitive use.  Furthermore, there was no evidence of instability in the anterior posterior or mediolateral direction.  X-rays were normal.  

The examiner concluded that the Veteran's left ankle was within normal limits except for pain and guarding during the range of motion, although the actual range of motion present was normal.  Indeed, based on the X-ray and bone scan findings as well as the physical examination, the examiner stated that it was doubtful that the Veteran suffered a fracture of the ankle.  Rather, he felt that the Veteran suffered from a developmental ossicle that, parenthetically, was within normal limits.

Contemporaneous VA treatment records also document occasional treatment for the Veteran's left ankle complaints.  For instance, the Veteran complained of left ankle pain in a June 2010 treatment note.  However, the majority of his VA treatment records pertain to back pain and knee pain.  Those records did not include any range of motion studies.

Based on the foregoing, the Board holds that these findings cannot be said to constitute "marked" or even "moderate" limitation of motion.  The most recent VA examination described the Veteran's left ankle as being essentially normal.  Moreover, at its worse, the February 2009 examiner explicitly described the Veteran's left ankle disability as "mild" in nature.  In that regard, the Veteran's dorsiflexion has been limited to 20 degrees (with 20 degrees being normal), and his plantar flexion has been limited to 40 degrees (with 45 degrees being normal).  

Consideration has been given to the tenets of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca.  Specifically, the Board acknowledges the Veteran's complaints of chronic left ankle pain along with his purported inability to walk or stand for prolonged periods.  Such complaints were considered by the RO as well as the VA examiners.  Indeed, on examination in October 2010, the examiner clearly indentified the Veteran's complaints and subjective symptoms.  However, the examiner also specifically determined that was no evidence of additional fatigue, weakness, lack of endurance, instability, incoordination, or loss of joint function or motion after repetitive use.  Similar conclusions were made in the earlier VA examinations.  Moreover, as noted, the examiner indicated that the Veteran's left ankle was essentially normal.  Thus, after a thorough review of the Veteran's claims file, the Board concludes that the noncompensable rating currently assigned adequately compensates the Veteran for the functional limitations and the complaints of pain.

Furthermore, there is no competent evidence to indicate the Veteran suffers from ankylosis, malunion of the os calcis, or malunion of the astragalus.  His range of motion indicates that he is not afflicted with ankylosis of the left ankle, and the January 2009 examiner explicitly stated that X-rays did not reveal a malunion of the os calcis or of the astralgus.  As such, a higher disability evaluation is not warranted under Diagnostic Codes 5270, 5272, or 5273, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2010).

As such, the Board finds the preponderance of the evidence is against a compensable evaluation for the Veteran's left ankle disability.  Accordingly, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2002).

In rendering this decision, the Board has also considered the Veteran's statements that his left ankle disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to identify a specific level of disability of his left ankle pursuant to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.  

The Board also finds that the left ankle disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his left ankle disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.


ORDER

An initial compensable rating for a left ankle disability is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


